UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2067


JONATHAN ALEXANDER ZAVALETA-RAMIREZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 30, 2014                  Decided:   August 6, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Robert Redmond, Jr., MCGUIREWOODS, LLP, Richmond, Virginia, for
Petitioner.     Stuart F. Delery, Assistant Attorney General,
Melissa Neiman-Kelting, Senior Litigation Counsel, Allison
Frayer, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jonathan      Alexander     Zavaleta-Ramirez,                 a    native     and

citizen of El Salvador, petitions for review of the Board of

Immigration Appeals’ (“Board”) order dismissing his appeal from

the   immigration     judge’s     order       denying        his    applications          for

asylum,    withholding      of    removal,       and     protection            under     the

Convention     Against   Torture     (“CAT”).            For       the       reasons     that

follow, we dismiss the petition for review in part and deny it

in part.

           Zavaleta first challenges the Board’s agreement with

the   immigration    judge’s      rejection      of    his     claim         that   he    was

eligible     for   asylum   and    withholding          of    removal         because     he

suffered   past    persecution,     and       feared    future       persecution,          on

account of his membership in a particular social group.                                    On

appeal to the Board, Zavaleta asserted that he established past

persecution based on his particular social group, namely, his

kinship ties to a person murdered by a gang.                       But, as the Board

explained, this was not the same theory of relief that Zavaleta

pursued before the immigration judge, to wit:                      that Zavaleta had

been persecuted and feared future persecution on account of his

opposition to gangs and resistance to gang recruitment. *                                The


      *
       Of course, our decisions in Zelaya v. Holder, 668 F.3d
159, 165-67 (4th Cir. 2012), and Lizama v. Holder, 629 F.3d 440,
447 (4th Cir. 2011), squarely foreclose the position that
(Continued)
                                          2
Board thus declined to consider Zavaleta’s refined social group

as it was propounded on appeal.

          Before       this   court,         Zavaleta   again   reframes     his

proposed social group, narrowing the group to members of his

family, which is morally opposed to criminal gangs.                      Under 8

U.S.C. § 1252(d)(1) (2012), this court may review a final order

of removal only if “the alien has exhausted all administrative

remedies available to the alien as of right[.]”                  Thus we are

jurisdictionally barred from reviewing any particular claim that

is not properly exhausted.         See Massis v. Mukasey, 549 F.3d 631,

638–39 (4th Cir. 2008) (noting that alien “may not raise an

issue on appeal that he did not previously raise before the IJ

and [Board]”).        Because Zavaleta did not exhaust all available

administrative remedies for this theory of relief, we conclude

that we lack jurisdiction to review the nexus finding in terms

of this newly framed group.            See Kporlor v. Holder, 597 F.3d

222, 226 (4th Cir. 2010) (“It is well established that an alien

must   raise   each     argument    to       the   [Board]   before   we    have

jurisdiction     to     consider    it.”        (internal    quotation     marks

omitted)).     Accordingly, we dismiss the petition for review as

relevant to the denial of asylum and withholding of removal.



individuals who oppose gangs comprise a viable social group for
purposes of asylum and withholding of removal.



                                         3
            Zavaleta     next     argues       that,    taken     together,    his

credible testimony and background evidence on conditions in El

Salvador constitute substantial evidence of his claimed fear of

future torture.       We review for substantial evidence the denial

of relief under the CAT.          Dankam v. Gonzales, 495 F.3d 113, 124

(4th Cir. 2007).

            We have thoroughly reviewed the record in this case,

including    the    hearing     testimony     and   background     evidence,   and

conclude that it simply does not compel the conclusion that the

gangs operate with the acquiescence of the Salvadoran government

or   that   the    government    turns   a    blind    eye   to   their   criminal

activities.       See 8 C.F.R. §§ 1208.16(c)(1), (2), 1208.18(a)(1),

(7) (2014).       We thus hold that substantial evidence supports the

finding that Zavaleta was not eligible for relief under the CAT.

            For these reasons, we dismiss the petition for review

in part and deny it in part.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                    PETITION DISMISSED IN PART
                                                            AND DENIED IN PART




                                         4